Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission IDS filed on 03/10/2021, 03/16/2021 has been entered.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



5.	Claim(s) 1-3, 5-9 and 14-19 rejected under 35 U.S.C. 103 as being unpatentable over Loughran et al. (Patent No. US 6,125,048; hereinafter Loughran) in view of Hernandez et a. (Pub No. US 2014/0132192 A1; hereinafter Hernandez).

Regarding Claim 1, Loughran teaches a method of powering a remote radio head (powering remote radio head 38 in Fig. 5; See Col. 4, Line 55 through Col. 5 Line 15), the method comprising: 
determining a resistance of a power cabling connection (impedance has resistance and the power cabling of the transmission lines 48 and/or 50; See Col. 5, Lines 15-25) between a power supply (power source 40 of Fig. 5; See Col. 4, Line 55 through Col. 5 Line 15) and the remote radio head (powering remote radio head 38 in Fig. 5; See Col. 4, Line 55 through Col. 5 Line 15);
outputting a power signal from the power supply (power source 40 of Fig. 5; See Col. 4, Line 55 through Col. 5 Line 15) and supplying the power signal that is output from the power supply to the remote radio head over (powering remote radio head 38 in Fig. 5; See Col. 4, Line 55 through Col. 5 Line 15) the power cabling connection (the power cable of the transmission lines 48 and/or 50; See Col. 5, Lines 20-25);
 in Fig. 5; See Col. 4, Line 55 through Col. 5 Line 15).
Loughran is silent about outputting a direct current DC power signal from said power supply and supplying the DC power signal that is output from the power supply to said remote radio head over the power cabling connection; measuring a current level of DC power signal; and automatically adjusting a voltage level of the DC power signal in response to changes in the measured current level of the DC power signal, wherein the voltage level of the DC power signal that is output from the power supply is adjusted so that the DC power signal at an end of the power cabling connection adjacent the remote radio head is maintained within a predetermined margin notwithstanding variation in a current level of the DC power signal that is output from the power supply.
However, Hernandez further teaches: 
outputting a direct current (DC) power signal from the power supply (constant voltage; See [0015]) and supplying the DC power signal that is output from the power supply to the remote load unit over the power cabling connection (See [0015]);

automatically adjusting a voltage level of the DC power signal in response to changes in the measured current level of the DC power signal (See [0017]-[0020]), wherein the voltage level of the DC power signal that is output from the power supply is adjusted so that the DC power signal at an end of the power cabling connection adjacent the remote load unit is maintained within a predetermined margin notwithstanding variation in a current level of the DC power signal (See the variation of cable current Imax; See [0020]-[0023], [0032]) that is output from the power supply (See [0018], [0025]-[0026], [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Loughran by outputting a direct current (DC) power signal from the power supply and supplying the DC power signal that is output from the power supply to said remote radio head over the power cabling connection; measuring a current level of DC power signal; and automatically adjusting a voltage level of the DC power signal in response to changes in the measured current level of the DC power signal, wherein the voltage level of the DC power signal that is output from the power supply is adjusted so that the DC power signal at an end of the power cabling connection adjacent the remote radio head is maintained within a predetermined margin notwithstanding variation in a current level of the DC power signal that is output from the power supply, as taught by Hernandez in order to control power for electrical applications over long cables (Hernandez; [0002]).
Regarding Claim 2, Loughran in view of Hernandez teaches the method of Claim 1. Hernandez further teaches wherein determining the resistance of the power cabling connection comprises receiving a feedback signal from a voltage control meter located at a remote load end of the power cabling connection (processor receives voltage and this voltage is feedback voltage by voltage meter; See [0026]).
Regarding Claim 3, Loughran in view of Hernandez teaches the method of Claim 2, Hernandez further teaches wherein the feedback signal comprises a voltage reading that is measured at the remote load end of the power cabling connection (See [0026]).
Regarding Claim 5, Loughran in view of Hernandez teaches the method of Claim 1. Hernandez further teaches wherein determining the resistance of the power cabling connection comprises transmitting at least two DC power signals having different voltages over the power cabling connection (two voltages V1 and V2; See [0018]) and measuring a current of each of the at least two DC power signals at the power supply (I1 and I2 are currents of V1 and V2; See [0018]).
Regarding Claim 6, Loughran in view of Hernandez teaches the method of Claim 1. Hernandez further teaches wherein determining the resistance of the power cabling connection comprises measuring an impedance of the power cabling connection (See [0027]).
Regarding Claim 7, Loughran in view of Hernandez teaches the method of Claim 1. Hernandez further teaches wherein the predetermined margin is a substantially constant voltage (constant voltage; See [0015], [0026]).
Regarding Claim 8, Loughran in view of Hernandez teaches the method of Claim 1. Hernandez further teaches wherein the resistance is automatically determined at periodic intervals (See [0021]).
Regarding Claim 9, Loughran teaches a power system (Fig. 5; See Col. 4, Line 55 through Col. 5 Line 15) comprising:
a power supply (power source 40 of Fig. 5; See Col. 4, Line 55 through Col. 5 Line 15)  configured to automatically adjust a power signal output by the power supply in response to changes in a measured impedance of the power signal (See Col. 5, Lines 15-25), 
wherein the power level of the power signal that is output from the power supply is adjusted so that the power signal (See Col. 5, Lines 15-25) at a remote radio head end (powering remote radio head 38 in Fig. 5; See Col. 4, Line 55 through Col. 5 Line 15) of a power cabling connection between the power supply and a remote radio head is maintained (the power cabling of the transmission lines 48 and/or 50; See Col. 5, Lines 20-25).

However, Hernandez further teaches automatically adjust a voltage level of a direct current (DC) power signal output by the power supply (constant voltage; See [0015]) in response to changes in a measured current level of the DC power signal (See the variation of cable current Imax; See [0020]-[0023], [0032]), wherein the voltage level of the DC power signal that is output from the power supply is adjusted (See [0017]-[0020]) so that the DC power signal at a remote load unit end of a power cabling connection between the power supply and a remote load unit (See ([0020]-[0023], [0032]) is maintained within a predetermined margin below a maximum input voltage of the remote load unit notwithstanding variation in a current level of the DC power signal that is output from the power supply (See [0018], [0025]-[0026], [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Loughran by automatically adjust a voltage level of a direct current (DC) power signal output by the power supply in response to changes in a measured current level of the DC power signal, 
Regarding Claim 14, Loughran in view of Hernandez teaches the power system of Claim 9. Hernandez further teaches wherein the power supply comprises a resistance measurement circuit configured to determine a resistance of the power cabling connection (See determining resistance Rc of cable; [0018]).
Regarding Claim 15, Loughran in view of Hernandez teaches the power system of Claim 14. Hernandez further teaches wherein the resistance measurement circuit is configured to determine the resistance of the power cabling connection (See determining resistance Rc of cable; [0018]) based on current measurements of at least two DC power signals having different voltages transmitted over the power cabling connection (two voltages V1 and V2 and two currents I1 and I2; See [0018]).
Regarding Claim 16, Loughran in view of Hernandez teaches the power system of Claim 15. Hernandez further teaches wherein the resistance measurement circuit is configured to determine the resistance of the power cabling connection based on a measured impedance of the power cabling connection (See [0027]).
Regarding Claim 17, Loughran teaches: 
a power system (Fig. 5; See Col. 4, Line 55 through Col. 5 Line 15).
a power supply (power source 40 of Fig. 5; See Col. 4, Line 55 through Col. 5 Line 15)  configured to automatically adjust a power signal output by the power supply in response to changes in a measured impedance of the power signal (See Col. 5, Lines 15-25), 
wherein the power level of the power signal that is output from the power supply is adjusted so that the power signal (See Col. 5, Lines 15-25) at a remote radio head end (powering remote radio head 38 in Fig. 5; See Col. 4, Line 55 through Col. 5 Line 15) of a power cabling connection between the power supply and a remote radio head is maintained (the power cabling of the transmission lines 48 and/or 50; See Col. 5, Lines 20-25).
Loughran is silent about:

a voltage control meter located at the remote radio head end of the power cabling connection and configured to provide a feedback signal to the power supply.
However, Hernandez teaches a power supply (See [0005]) configured to automatically adjust a voltage level of a direct current (DC) power signal output by the power supply (constant voltage; See [0015]) in response to changes in a measured current level of the DC power signal (See the variation of cable current Imax; See [0020]-[0023], [0032]), wherein the voltage level of the DC power signal that is output from the power supply is adjusted (See [0017]-[0020]) so that the DC power signal at a remote load unit end of a power cabling connection between the power supply and a remote load unit (See [0020]-[0023], [0032]) is maintained within a predetermined margin below a maximum input voltage of the remote load unit notwithstanding variation in a current level of the DC power signal that is output from the power supply (See [0018], [0025]-[0026], [0028]); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Loughran by to automatically adjust a voltage level of a direct current (DC) power signal output by the power supply in response to changes in a measured current level of the DC power signal, wherein the voltage level of the DC power signal that is output from the power supply is adjusted so that the DC power signal at a remote radio head end of a power cabling connection between the power supply and a remote radio head is maintained within a predetermined margin below a maximum input voltage of the remote radio head notwithstanding variation in a current level of the DC power signal that is output from the power supply, as taught by Hernandez in order to control power for electrical applications over long cables (Hernandez; [0002]).

Regarding Claim 18, Loughran in view of Hernandez the power system of Claim 17. Hernandez further teaches wherein the feedback signal comprises a voltage reading that is measured at the remote load end of the power cabling connection (See [0026]).

Regarding Claim 19, Loughran in view of Hernandez teaches the power system of Claim 17. Hernandez further teaches wherein the predetermined margin is a substantially constant voltage (constant voltage; See [0015], [0026]).

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Loughran in view of Hernandez and further in view of Donderici et al. (Pub No. Us 2015/0137987 A1; hereinafter Donderici).

Regarding Claim 4, Loughran in view of Hernandez teaches the method of Claim 1. 
Loughran further teaches:
determining the resistance of the power cabling connection (impedance has resistance and the power cabling of the transmission lines 48 and/or 50; See Col. 5, Lines 15-25) at a remote radio head end (powering remote radio head 38 in Fig. 5; See Col. 5, Lines 5-25) of the power cabling connection (the power cabling of the transmission lines 48 and/or 50; See Col. 5, Lines 15-25).

However, Donderici teaches transmitting at least two alternating current (AC) power signals having different frequencies over the power cabling connection (signals of different frequencies are transmitted through the cable 102 in fig. 1; See [0029]) and measuring an amplitude and phase shift of each of the at least two AC power signals (See [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Loughran in view of Hernandez by transmitting at least two alternating current (AC) power signals having different frequencies over the power cabling connection and measuring an amplitude and phase shift of each of the at least two AC power signals, as taught by Donderici in order to evaluate properties (See [0029]). 



Allowable Subject Matter

7.	Claims 10-13 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Regarding Claim 10, none of the prior art fairly teaches or suggests the power system of Claim 9, further comprising a shunt capacitance unit provided between first and second conductors of the power cabling connection and configured to dampen increases in voltage that result from changes in current drawn by the remote radio head.
Claims 11-13 depend on claim 10. Therefore, claims 11-13 also have allowable subject matter.
9.	Regarding Claim 20, none of the prior art fairly teaches or suggests the power system of Claim 17, further comprising a shunt capacitance unit provided between first and second conductors of the power cabling connection and configured to dampen increases in voltage that result from changes in current drawn by the remote radio head.


Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Chamberlain et al. (Pub No. US 2015/0155669 A1) discloses Method and Apparatus for Capacitive Load Jumper.
b. Rofougaran et al (Pub No. US 2013/0051440 A1) discloses Configurable baseband processing for receiver and transmitter and methods for use therewith.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399.  The examiner can normally be reached on Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867